Order issued March 31, 2017




                                            In The
                                   Court of Appeals
                                           For The
                              First District of Texas

                                   NO. 01-17-00183-CV

     OLGA GUTIERREZ, INDIVIDUALLY AND AS INDEPENDENT
    ADMINISTRATOR WITH WILL ANNEXED FOR THE ESTATE OF
           ENEDINA GUTIERREZ, DECEASED, Appellant

                                               V.

                      STEWART TITLE COMPANY, Appellee

                           On Appeal from Probate Court
                               Galveston County, Texas
                          Trial Court Cause No. PR-62,112-F


                            MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: Olga Gutierrez, Individually and as Independent Administrator

with Will Annexed for the Estate of Enedina Gutierrez, Deceased v. Stewart Title Company, No.

14-16-00753-CV and 14-16-00755-CV. Pursuant to this Court’s Local Rule 1.5, this case is
transferred to the Fourteenth Court. The Clerk of this Court shall send to the Clerk of the

Fourteenth Court: (1) the clerk’s record and reporter’s record, if any; (2) all documents filed in

this case; and (3) certified copies of all orders, judgments, and opinions from this Court, if any.

The clerk shall keep the original of all orders, judgments, and opinions of this court.




                                                      /s/ Sherry Radack
                                                      Chief Justice Sherry Radack
                                                      Acting Individually